Exhibit 10.1
July 16, 2008
Mr. Stephen D. Newlin
355 Calomus Circle
Medina, MN 55340
Dear Steve:
     By letter dated January 30, 2006, PolyOne Corporation (“PolyOne”) confirmed
its verbal offer of employment to you, with a start date (the “Effective Date”)
on or before February 21, 2006. By your acceptance dated February 6, 2006, you
accepted the terms and conditions of employment set forth in that letter
agreement. PolyOne amended and restated that letter agreement on February 21,
2008 to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and any proposed, temporary or final
regulations, or any guidance promulgated with respect to Section 409A by the
U.S. Department of Treasury or the Internal Revenue Service (“Section 409A”).
PolyOne desires to further amend and restate the February 21, 2008 letter
agreement.
1. Position and Duties.
     You will have the title of Chairman, President and Chief Executive Officer,
reporting to PolyOne’s Board of Directors (the “Board”) and will have the normal
duties, responsibilities and authority of an executive serving in such position.
During the term of employment, you will devote your best efforts and your full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of PolyOne. You will perform your duties and responsibilities to the best of
your abilities in a diligent, trustworthy, businesslike and efficient manner.
You will perform your duties and responsibilities principally in the
metropolitan area of PolyOne’s headquarters.
     You will be appointed by the Board, upon the Effective Date, as a member of
the Board, and so long as you serve as Chairman, President and Chief Executive
Officer, the Board will nominate you to stand for election as a member of the
Board at PolyOne’s annual meeting of shareholders.
2. Compensation.

  (a)   Salary. Your initial base salary during the Employment Period (as
defined below) will be equal to $700,000 per year and will be subject to annual
review by the Board or the Compensation and Governance Committee of the Board
(the “Committee”).     (b)   Bonus/Annual Incentive.

  (i)   You will be entitled to a signing bonus of $600,000, payable within 30
calendar days of the Effective Date.     (ii)   In addition, during the
Employment Period, you will be eligible for an annual incentive award based on
achievement of specified performance

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 2
goals (as determined by the Committee). For 2006, you will be eligible to
participate in the 2006 Senior Executive Annual Incentive Plan, with a target
attainment equal to 100% of your base salary.

  (c)   Equity/Long-Term Incentive Awards.

  (i)   You will be entitled to receive a grant, effective upon the Effective
Date, of 200,000 shares of restricted stock (the “Restricted Shares”) under the
PolyOne Corporation 2005 Equity and Performance Incentive Plan (the “Plan”) and
upon the following terms:

  (A)   The Restricted Shares will be subject to a risk of forfeiture until the
third anniversary of the date of grant.     (B)   The Restricted Shares will be
forfeited if your employment is terminated for any reason prior to their
becoming nonforfeitable, except that if your employment terminates by reason of
death or your permanent and total disability (as defined under the relevant
disability plan or program of PolyOne in which you then participate)
(“Disability”) or if a change in control (as defined in PolyOne’s standard award
agreements) (a “Change in Control”) of PolyOne shall occur, all restrictions
with respect to the Restricted Shares will lapse.     (C)   The Restricted
Shares will not be transferable by you, except by will or the laws of descent
and distribution, until the shares become nonforfeitable as provided herein.    
(D)   You will be entitled to all rights as a shareholder with respect to the
Restricted Shares granted (including the right to vote and receive dividends
thereon).     (E)   Any additional shares or other securities that you may be
entitled to receive under the terms of the Plan pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company (a “Change in Capitalization”) will be subject to the same restrictions
as the Restricted Shares granted.     (F)   Any tax withholding obligation of
the Company in connection with the Restricted Shares will be satisfied by
PolyOne withholding shares otherwise deliverable pursuant to the award of
Restricted Shares in order to satisfy the minimum withholding amount permissible
under the method that results in the least amount withheld.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 3

  (ii)   You will also be entitled to participate in PolyOne’s 2006-2008
Long-Term Incentive Plan, consisting of awards of SARs and cash-settled
performance units, granted under the Plan. The total award value for the
2006-2008 award will be equal in value to $1,505,000, provided that in no event
will the number of SARs granted exceed 250,000, and the grant of such 2006-2008
award will be made on the Effective Date.     (iii)   You will also be entitled
to participate in a two-year cash incentive plan for the period January 1, 2006
through December 31, 2007 (the “Performance Period”) upon the following terms:

  (A)   Such cash incentive plan will be in the form of a grant to you,
effective upon the Effective Date, of 87,000 phantom units (the “Units”). Each
Unit will be equal in value to one share of PolyOne’s common stock. Any earned
Units will entitle you to a cash payment, to be made in the year immediately
following the end of the Performance Period and by March 15 of such year, equal
to the number of Units earned multiplied by the high-low average of PolyOne’s
common stock on the day immediately preceding the date of the approval of the
payment by the Committee.     (B)   Payment of the Units is contingent on the
attainment of certain pre-established metrics (including, threshold, target and
maximum levels of achievement), as most recently approved by the Committee
relating to the following equally-weighted financial performance measures:
Return on Invested Capital, Ratio of Debt-to-EBITDA and Operating Cash Flow (as
defined and approved by the Committee); provided, however, that the actual
payout of the Units shall be not less than the targeted number of Units (87,000)
at the grant date stock price of $9.185.     (C)   Payment of the Units is also
contingent upon your remaining in the continuous employ of PolyOne or a
subsidiary through the end of the Performance Period and if your employment
terminates before the end of the Performance Period (except as set forth below),
the Units will be forfeited. Notwithstanding the preceding sentence, upon a
Change in Control, you will be entitled to payment of 100% of the Units awarded
and if your employment with PolyOne terminates during the Performance Period due
to your death or Disability, PolyOne will pay to you or your executor or
administrator, as the case may be, after the end of the Performance Period, the
portion of the Units to which you would have been entitled had you remained
employed by PolyOne through the end of the Performance Period, prorated based on
the portion of the Performance Period during which you were employed by PolyOne.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 4

  (D)   The Units will not be transferable by you, except by will or the laws of
descent and distribution.     (E)   The Units will be adjusted by the Committee
in the event of any Change in Capitalization.

  (iv)   In future years, you will be eligible to receive long-term incentive
awards, together with PolyOne’s other executive officers, as approved by the
Committee.     (v)   If you have a Qualifying Separation from Service, as
defined below, you will be treated as a retiree for the purposes of any Stock
Appreciation Rights (“SARs”), Restricted Stock Units (“RSUs”) and Performance
Units awarded to you as long-term incentive awards. The portion of any
agreements applicable to such long-term incentive awards related to retirement
are hereby amended to reflect the following if your termination of employment
occurs as a result of your Qualifying Separation from Service:

  (A)   Any SARs that are vested at the time of your Qualifying Separation from
Service and any SARs that will become vested in the six-month period following
your Qualifying Separation from Service may be exercised for the shorter of
(1) three years from the date of your Qualifying Separation from Service or
(2) the remainder of the term of the SARs.     (B)   On the tenth business day
following the third anniversary of the date of the grant of any RSUs, you will
receive a pro-rata portion of the RSUs. Such pro-ration will be based on the
portion of the Restriction Period, as defined in the award agreement for the
RSUs, during which you were employed by PolyOne.     (C)   Following the end of
the Performance Period set forth in the award agreement for any Performance
Units, you will receive the Performance Units to which you would have been
entitled had you remained employed by PolyOne through the end of the Performance
Period, pro-rated based on the portion of the Performance Period during which
you were employed by PolyOne.

  (vi)   You will be considered to have a Qualifying Separation from Service if:

  (A)   (1) You have attained the age of 55 and have at least five years of
service with PolyOne (“Retirement Eligible”), serving as Chairman and Chief
Executive Officer at the time of your retirement, provided, however, that if the
Board, in its sole discretion, has identified a suitable successor for the
position of Chief Executive Officer, you need only be serving as Chairman at the
time of your

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 5
retirement, and (2) the Board, in its sole discretion, has identified a suitable
successor to the position of Chief Executive Officer; or

  (B)   Your employment is involuntarily terminated other than for Serious Cause
after the date hereof.

Notwithstanding the forgoing, in no event will you be considered to have a
Qualifying Separation from Service if your employment is involuntarily
terminated for Serious Cause.

  (d)   Expense Reimbursement. PolyOne will reimburse you for all reasonable
business expenses incurred by you during the Employment Period in the course of
performing your duties under this agreement that are consistent with PolyOne’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to PolyOne’s requirements applicable generally
with respect to reporting and documentation of such expenses.     (e)   Standard
Benefits. You will be entitled during the Employment Period to participate, on
the same basis as other salaried employees of PolyOne, in PolyOne’s standard
benefit programs (the “Standard Benefits Package”). The Standard Benefits
Package means those benefits (including the PolyOne Retirement Savings Plan, the
PolyOne Supplemental Retirement Savings Plan, the health care programs,
short-term and long-term disability benefits, life insurance, business travel
accident coverage, flexible spending accounts, and an employee assistance
program) for which PolyOne salaried employees are from time to time generally
eligible, as determined from time to time by the Committee or the Board. As part
of the Standard Benefits Package, you will also be entitled to reimbursement of
relocation expenses under the PolyOne Plus Relocation Program (the “Relocation
Program”) (except that PolyOne will provide reimbursement for up to 24 months).
Notwithstanding anything to the contrary contained in this agreement, the
Standard Benefits Package will not include the right to participate in the
PolyOne Employee Transition Plan (the “ETP”) or the Executive Severance Plan
(“ESP”), both of which the parties agree do not apply to you.     (f)  
Additional Relocation Benefits. As an additional benefit, PolyOne will reimburse
you for reasonable expenses relating to lodging, meals and travel between your
residence and work (Avon Lake, Ohio) during the 90-day period immediately
following the Effective Date, provided that, following such 90-day period and
until such time as you initiate your relocation under the Relocation Program,
you will be responsible for any and all expenses associated with commuting
between your residence and work (Avon Lake, Ohio) locations, together with your
living expenses.

  (g)   Other. You will also be entitled to the following: (i) five weeks of
paid vacation per year; (ii) a car allowance equal to $1200 per month; (iii) an
annual allowance for financial planning and tax preparation in an amount equal
to up to $13,000 per

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 6

    year, payable upon submission of itemized invoices; and (iv) participation
in the PolyOne Group Excess Liability policy.

  (h)   Reimbursement. Any reimbursement of expenses under this Paragraph 2
shall be for expenses incurred by you during the Employment Period and such
reimbursement shall be made not later than December 31 of the year following the
year in which you incur the expense. In no event will the amount of expenses so
reimbursed by PolyOne in one year affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

3.   Other Agreements. You agree, in connection with your employment with
PolyOne, to execute and be bound by the terms and conditions of PolyOne’s
standard: (a) Management Continuity Agreement for executive officers (providing
for 36 months of compensation upon the terms and conditions in such agreement);
(b) Confidential Information, Invention and Non-Solicitation Agreement; (c) Code
of Conduct; and (d) Code of Ethics for Senior Officers (collectively, the “Other
Agreements”).

4.   Employment Period.

  (a)   The Employment Period. Except as otherwise provided herein, the
Employment Period will commence on the Effective Date and will continue
thereafter until terminated as provided in this Paragraph 4 (the “Employment
Period”).     (b)   Termination. Notwithstanding anything to the contrary
contained in this agreement, the Employment Period will end on the first to
occur of any of the following events: (i) your death; (ii) PolyOne’s termination
of your employment on account of your Disability; (iii) a voluntary termination
of your employment by you (including your retirement); (iv) an involuntary
termination of your employment by PolyOne for Serious Cause (as defined below);
or (v) an involuntary termination of your employment by PolyOne without Serious
Cause (as defined below).     (c)   Serious Cause. For purposes of this
agreement, “Serious Cause” will have the meaning ascribed to such term in the
ETP, as such ETP may be amended from time to time, and will also include any
breach of a provision of this agreement or of any of the Other Agreements. A
copy of the current definition of “Serious Cause” has been delivered to you
concurrently with this agreement.

5.   Post-Employment Period Payments.

  (a)   Accrued Compensation/Benefits. Except as provided in Paragraph 5(b)
below, at the end of the Employment Period for any reason, you will cease to
have any rights to compensation or benefits and you shall be entitled only to
(i) any base salary that has accrued but is unpaid, any reimbursable expenses
that have been incurred but are unpaid, and any unexpired vacation days that
have accrued under PolyOne’s vacation policy but are unused, as of the end of
the Employment Period; (ii) any plan benefits that by their terms extend beyond
termination of

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 7
your employment (but only to the extent provided in any such benefit plan in
which you have participated as an employee of PolyOne and excluding the ETP and
the ESP); and (iii) any benefits to which you are entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).

  (b)   Severance Payments. Notwithstanding the foregoing, if (i) your
Employment Period ends early for any reason other than as set forth in
Paragraph 4(b)(i) through 4(b)(iv) above and the end of your Employment Period
constitutes a “separation from service,” as defined for purposes of Section 409A
(a “Separation From Service”), (ii) such termination is not following a change
in control of PolyOne entitling you to benefits under your Management Continuity
Agreement and (iii) on or before the 45th day following such end of your
Employment Period, you agree to standard non-compete and non-solicitation
covenants for a period of 36 months following the date of termination and to
other standard terms and conditions, including a full release of claims, you
will also be entitled to the following amounts and benefits, all payable in
accordance with the requirements of Section 409A:

  (A)   36 months of salary continuation, car allowance and financial
planning/tax preparation allowance, with monthly payments to commence, except as
provided in Paragraph 5(d), with the first normal pay period that occurs on or
after 60 calendar days after the end of your Employment Period (the “Initial
Payment Date”);     (B)   An annual incentive amount as earned for the year in
which termination of employment occurs, to be paid in the year following the
year in which your Employment Period terminates but no later than March 15 of
such year, prorated for the amount of time that has elapsed from the beginning
of the applicable performance period until the date of termination of
employment; and     (C)   24 months of continuation in PolyOne’s medical and
dental plans (the “Health Plans”), provided that Health Plans expressly do not
include life insurance, short-term disability or long-term disability. You will
be required to pay the full cost of the continuation coverage in the Health
Plans on an after-tax basis. On the Initial Payment Date and on January 2 of the
year following the year in which the Initial Payment Date occurs, PolyOne will
make a payment to you (the “Health Plans Premium Reimbursement”) equal to the
difference between (A) the amount you are required to pay during the calendar
year of payment for such continuation coverage and, with respect to the payment
on the Initial Payment Date, the amount, if any, you are required to pay for
such continuation coverage in the prior year, and (B) the amount you would have
been required to pay during such years for such continuation coverage if you had
paid the same percentage of the cost that a similarly situated active employee
would pay, as of the date your employment terminated. PolyOne will reimburse the

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 8
amount of the federal, state and local taxes imposed on you as a result of your
receipt of the Health Plans Premium Reimbursement, such reimbursement to be
made, subject to Paragraph 5(d), no later than December 31 of the year following
the year in which you remitted the applicable taxes. Your right to continuation
coverage under the Health Plans pursuant to this Paragraph 5(b)(C) shall satisfy
the Health Plans’ obligation to provide you continuation coverage pursuant to
COBRA.

      The monthly financial planning/tax preparation allowance to be provided
pursuant to subparagraph (A) above shall be in an amount equal to one-twelfth of
the full annual financial planning/tax preparation allowance to which you are
entitled pursuant to Paragraph 2(g)(iii) as of the end of your Employment Period
(without the requirement to submit itemized invoices).         Each cash payment
made by PolyOne pursuant to this Paragraph 5(b) and Paragraph 5(c), including
but not limited to reimbursement of financial planning/tax preparation expenses,
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A.     (c)   Possible Additional Severance Payment.
Notwithstanding anything to the contrary contained herein, in the event that
your employment with PolyOne is involuntarily terminated by PolyOne without
Serious Cause (as defined in Paragraph 4(c) above) prior to the three year
anniversary of the Effective Date, you will be entitled to the following cash
payments, payable, except as provided in Paragraph 5(d), on the Initial Payment
Date:

  (i)   If your employment is terminated at any time before the one year
anniversary of the Effective Date, you will be entitled to a cash payment equal
to the amount determined by multiplying 66,667 by the fair market value of one
share of PolyOne common stock on the date of termination of your employment.    
(ii)   If your employment is terminated on or following the one year anniversary
of the Effective Date but before the 18 month anniversary of the Effective Date,
you will be entitled to a cash payment equal to the amount determined by
multiplying 100,000 by the fair market value of one share of PolyOne common
stock on the date of termination of your employment.     (iii)   If your
employment is terminated on or following the 18 month anniversary of the
Effective Date but before the two year anniversary of the Effective Date, you
will be entitled to a cash payment equal to the amount determined by multiplying
133,334 by the fair market value of one share of PolyOne common stock on the
date of termination of your employment.     (iv)   If your employment is
terminated on or following the two year anniversary of the Effective Date but
before the three year anniversary of

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 9
the Effective Date, you will be entitled to a cash payment equal to the amount
determined by multiplying 166,667 by the fair market value of one share of
PolyOne common stock on the date of termination of your employment.

  (v)   If your employment is terminated on or following the three year
anniversary of the Effective Date, you will not be entitled to any additional
cash payment under this Paragraph 5(c).

  (d)   Delayed Payment for Specified Employee. Notwithstanding the foregoing,
if you are a “specified employee,” as determined by PolyOne in its Specified
Employee Designation Procedure, on the date of your Separation From Service and
any payment under Paragraph 5(b)(A), 5(b)(C) or 5(c) would be considered to be
deferred compensation under Section 409A, then any such payment that is
considered to be deferred compensation that would otherwise be payable during
the six-month period following your Separation From Service will instead be paid
on the earlier of (1) the first business day of the seventh month following the
date of your Separation From Service, or (2) your death.     (e)   Retirement
Benefits. Upon your Qualifying Separation from Service, you will be entitled to
annual Supplemental Executive Retirement Plan payments (the “SERP Payments”),
payable in the form of a fifteen year certain and continuous life annuity. The
amount of each annual SERP Payment shall be determined as provided on
Appendix A.

  (i)   The first SERP Payment will be made on the first business day of the
seventh month following the date of your Separation From Service (“First Payment
Date”). Each subsequent annual SERP Payment will be made on the succeeding
anniversaries of the First Payment Date.     (ii)   The fifteen year certain and
continuous life annuity will provide for annual payments to you for your entire
life and if you die after SERP Payments have commenced but before fifteen SERP
Payments have been made to you, annual payments will be made to your named
beneficiary or beneficiaries on the dates specified in subparagraph (i) above
until fifteen SERP Payments have been paid to you and your named beneficiary or
beneficiaries. If all of you and your named beneficiary or beneficiaries die
before a total of fifteen SERP Payments have been paid, the remaining SERP
Payments will continue to be paid on the dates specified in subparagraph
(i) above to the estate of the last to die of you and your named beneficiary or
beneficiaries (for this purpose looking through any trust designated as a
beneficiary to its beneficiary or beneficiaries).     (iii)   If your death
occurs either before you have a Qualifying Separation from Service or after you
have a Qualifying Separation from Service but before SERP Payments have
commenced, your named beneficiary or beneficiaries will be entitled to receive
fifteen annual SERP Payments in

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 10

      the amount set forth in Appendix A, commencing on the first business day
of the month following the date of your death. Each subsequent annual SERP
Payment will be made on the succeeding anniversaries of this date. If all of
your named beneficiaries die before fifteen SERP Payments have been paid, the
remaining SERP Payments shall continue to be paid on such anniversary date to
the estate of the last to die of your named beneficiaries (for this purpose
looking through any trust designated as a beneficiary to its beneficiary or
beneficiaries) until a total of fifteen SERP Payments have been paid under this
subparagraph (iii).     (iv)   If you incur a Disability before you have a
Qualifying Separation from Service, you will be entitled to SERP Payments in an
amount determined as provided on Appendix A, payable in the form of a fifteen
year certain and continuous life annuity. Such SERP Payments will commence to be
paid upon the earlier of (A) the date on which you are determined to be
“disabled” for purposes of Section 409A, or (B) the date of your Separation From
Service, provided that if commencement of payment is based on (y) the
determination that you are “disabled,” the initial SERP Payment will be made
sixty days after such determination, or (z) your Separation From Service, the
initial SERP Payment will be made on the first day of the seventh month
following your Separation From Service. Each subsequent annual SERP Payment
under this subparagraph (iv) will be made on the succeeding anniversaries of the
initial payment date.     (v)   The SERP Payments will be unsecured and unfunded
obligations of PolyOne.     (vi)   PolyOne’s obligation to pay you the SERP
Payments will be conditioned upon your execution of a release and waiver, which
must be executed no later than forty-five calendar days after your Separation
From Service, or the determination of your “disabled” status for purposes of
Section 409A, if payment commences upon such determination under subparagraph
(iv) above.

  (f)   Retiree Medical Benefits. Upon your Qualifying Separation from Service,
you and your eligible dependents will have access to retiree medical benefits
under PolyOne’s standard retiree medical benefit program, to the extent PolyOne
continues to maintain such program for the benefit of its retirees and their
eligible dependents. As provided in the PolyOne retiree medical program, you and
your dependents will be responsible for payment of all premiums in connection
with such retiree medical coverage.     (g)   Forfeiture of Benefits. Your right
to the SERP Payments and retiree medical benefits will cease upon (i) your
engaging in any acts which constitute fraud, embezzlement, disclosure of
confidential information or deliberate dishonesty or (ii) your engaging in any
of the acts or conduct prohibited by your Employee Agreement dated April 10,
2007, as it may be amended from time to time,

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 11
regardless of whether such Employee Agreement remains in effect at the time of
such acts or conduct.
6. Miscellaneous.
     You represent and warrant to PolyOne that: (a) the execution, delivery and
performance of this agreement by you does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which you are a party or by which you are bound,
(b) except as disclosed in writing to PolyOne, you are not a party to or bound
by any employment agreement, noncompete/non-solicitation agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this agreement by you, this agreement will be a valid
and binding obligation of you, enforceable in accordance with its terms.
     PolyOne may withhold from any amounts payable under this agreement,
including, but not limited to the SERP Payments, all federal, state, city or
other taxes as PolyOne is required to withhold pursuant to any applicable law,
regulation or ruling.
     Whenever possible, each provision of this agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.
     This agreement embodies the complete agreement and understanding between
the parties with respect to the subject matter hereof and effective as of its
date supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.
     This agreement may be executed in separate counterparts, each of which
shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.
     This Agreement shall be governed by the internal law, and not the laws of
conflicts, of the State of Ohio.
     The provisions of this agreement may be amended or waived only with the
prior written consent of PolyOne and you, and no course of conduct or failure or
delay in enforcing the provisions of this agreement shall affect the validity,
binding effect or enforceability of this agreement.
     It is intended that this Agreement comply with the provisions of
Section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be distributed or made
available to you or your beneficiaries. This Agreement shall be administered in
a manner consistent with such intent.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 12
     If you find this agreement acceptable, please sign and date the letter
below and return it to me. This agreement will become effective on the latest
date set forth below.

                  Sincerely,    
 
                POLYONE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:
Title:   Gordon D. Harnett
Chairperson of the Compensation and Governance Committee    
 
                Date: July __, 2008    

I agree to the terms and conditions
in this letter agreement.
                                                            
Name: Stephen D. Newlin
Date: July ___, 2008

 



--------------------------------------------------------------------------------



 



APPENDIX A

      Date of Separation   Amount of Annual SERP From Service*   Payment Prior
to 2/21/2011 on account of death,     
Disability or involuntary termination   $410,600,
Actuarially reduced for early commencement On or after 2/21/2011 but before
2/21/2012   $410,600 On or after 2/21/2012 but before 2/21/2013   $460,500 On or
after 2/21/2013 but before 2/21/2014   $512,900 On or after 2/21/2014 but before
2/21/2015   $568,600 On or after 2/21/2015 but before 2/21/2016   $626,000 On or
after 2/21/2016 but before 2/21/2017   $685,700 On or after 2/21/2017 but before
2/21/2018   $747,200 On or after 2/21/2018                                     
$808,800

 

*   Or date of the determination that you are “disabled,” within the meaning of
Section 409A, if the commencement of your SERP Payments is determined under
Section 5(e)(iv)(y).

 